 CAMPBELLSOUP COMPANY475CAMPBELL SOUPCOMPANYandDISTRICT #1, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFL, PETITIONER.CasesNos.4-RC-22393,2233, 2234, 2235, 2236, 2237, 0038, 2239, 2240, and 2241. July 27,1954Decision,Order, and Direction of ElectionUpon separate petitions duly filed, a consolidated hearing was heldin the abovecasesbefore Julius Topol, a hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the established bargainingunit of production and maintenance employees at the Employer'sCamden, New Jersey, operation, 10 separate units of (1) machinistsand millwrights, (2) painters, (3) sheet-metal workers, (4) welders,(5) scale repairmen, (6) pipefitters, (7) concrete finishers, (8) elec-tricians, (9) carpenters, and (10) oilers, including in each grouphelpers and apprentices.The Employer and Local 80-A, UnitedPackinghouse Workers of America, CIO, Intervenor herein, contendthat the requested units are inappropriate and that the present plant-wide production and maintenance unit is appropriate.The Employer is engaged in the processing and canning of variousfood products at its Camden operation. This operation is comprisedof two separate plants, a few blocks apart. Employees at both plantsare currently represented, for the most part, in a single productionand maintenance unit.The employees here sought are assigned tothe maintenance department and perform maintenance work at bothplants.Machinists and MillwrightsThe Petitioner requests a single unit of all machinists and mill-wrights and their helpers, including the linemen. In the alternative,the Petitioner would represent the machinists and the millwrights' The Employer contendsthat the rulingof the hearing officer excluding testimony con-cerning theeffect of craftseverance on the operation,production,and effective representa-tion,at its Chicago,Illinois,plant,was erroneous and prejudicial.We agree with thehearing officer's ruling and we also denythe Employer's request to reopen the bearing topermit the introduction of such testimony.SeeAmerican Potash & Chemical Corpora-tion,107 NLRB 1418.109 NLRB No. 81. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDin two separate units, and would also represent adjusters in the ma-chinists unit if the Board determined that adjusters were part of suchunit.The Employer does not maintain an apprenticeship programfor machinists or millwrights at its plant. It does, however, hireexperienced and skilled machinists and millwrights, as well as other"craftsmen," and requires each one so hired to pass certain tests. Inaddition, production employees, and others, are hired as helpers tomachinists or millwrights and do, after training and experience, be-come machinists or millwrights.The approximately 157 machinists and millwrights perform thecustomary duties of their respective crafts in various machine shopsand other locations throughout the two plants.2The machinists re-pair, install, dismantle, and overhaul the numerous machines andequipment in the plant, make necessary parts for such equipment,make dies, work from blue prints, and operate such equipment aslathes, drill presses, grinders, shapers, power Back saws, and millingmachines. It also appears that machinists are transferred from worklocation to work location or are, on occasion, given other machinistjob assignments to increase their knowledge of all plant equipment.The millwrights, in part, install new machinery and equipment, erectand maintain conveyors and chutes, install pumps, transmission, andconveyor belts, and move and maintain other types of machinery andequipment in the plant. The millwrights are not as skilled in the useof the lathe as the machinists, and depend upon the machinists tomake most of the necessary parts needed in the repair work. Themachinists and millwrights are supervised by the same general fore-man in each respective work area, and are included together, by theEmployer, on one separate seniority list.The Petitioner contends, and we agree, that the machinists and themillwrights are craftsmen who regularly exercise their craft skills,and comprise a traditional craft grouping.3Moreover, the Petitionerisa labor organization which historically and traditionally repre-sents these craftsmen.Under these circumstances, we find that themachinists and millwrights may constitute a separate appropriateunit if they so desire.4Approximately three linemen, who also appear on the same senior-ity lists as the machinists and the millwrights, work under the fore-man supervising machinists and millwrights.The duties of the2Althoughthe Intervenor appears to contend that certain"power maintenance men"perform work similar tothat of themachinistsand millwrights, it appearsthat they areengaged primarily in repairingthe pumpsand high pressure boilers under regular power-house supervision,and they do not performsuch worknormally done by the machinistsor millwrights.8InternationalHarvester Company,Foundry Division(LouisvilleWorks),95 NLRB730; A.C.SparkPlug Division,General.Motors Corporation(Milwaukee Plant),88NLRB 1214.4American Potash & Chemical Corporation,supra. CAMPBELL SOUP COMPANY477linemen are to fabricate and erect chutes in and around the can de-partment and to install and repair various cables.This work is lesscomplicated than that performed by the skilled millwrights but somelinemen have advanced to the millwright classification.As linemenappear to be in the direct line of progression in the millwright craft,we shall include them in the unit of machinists and millwrights.The adjusters, who are classified as production employees and whoare supervised by regular production supervisors, make minor adjust-ments on certain production equipment to keep it functioning prop-erly, and, on occasion, will make minor repairs.However, the recorddoes not show that the adjusters exercise any of the craft skills ofmachinists, and adjusters are not in the direct line of progression inthe machinists craft.Accordingly, we will not include adjusters inthe unit of machinists and millwrights.Scale Repairmen, Oilers, and Concrete FinishersThe Petitioner requests three separate units for scale repairmen,oilers, and concrete finishers.The fourscale repairmen,under thesupervision of the general carpenter foreman, grind and shape pivotsand bearings used in the Employer's scales, and otherwise repair andkeep in good order all such scales.The approximately 19oilers,un-der the supervision, for the most part, of the machinist and mill-wright general foreman, oil and grease production machinery andequipment.In addition, certain production employees also devotepart of their time to oiling production machines.The fourconcretefinishersunder the supervision of the general carpenter foreman re-pair, refinish, and waterproof concrete floors, walls, columns, andother concrete surfaces, construct concrete forms, pour concrete, layand point brick, and repair asphalt and corrugated roofs. In view ofthe foregoing, and upon the entire record, we find that the scale re-pairmen, oilers, and concrete finishers are not true craftsmen, anddo not constitute appropriate separate units by any of the Board'sstandards.Accordingly, we shall dismiss the petitions in CasesNos. 4-RC-2236, 4-RC-2238, and 4-RC-2241.The Petitioner also requests six separate units for all painters,sheet-metal workers, welders, pipefitters, electricians, and carpenters.In the recent case ofAmerican Potash di Chemical Corporation;,the Board stated that for severance purposes not only must a truecraft be sought, but, in addition, the union seeking to represent suchcraft must be one which traditionally represents that craft. In es-tablishing the requirement that a labor organization seeking to rep-resent a specified craft must be one which has traditionally done so,the Board noted in thePotashcase-that "we are taking cognizance of5 Supra. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that there are unions which have devoted themselves to thespecial problems of the various craft employees, thereby demonstrat-ing that the interests of these craft employees are distinctive andtraditionally recognized."The foregoing observation, to which ourdissenting colleague subscribed, was not lightly made.Experiencegarnered from dealing with requests for craft severance during themany years of the Act's administration clearly revealed to us thatcertain labor organizations historically and traditionally sought torepresent, and were certified as the bargaining representatives of,certain types of craft groups. In thePotashcase, the Board, joinedby our dissenting colleague, translated this experience into the pres-ent rule which precludes a union from obtaining the severance of acraft unit where such labor organization has not historically and tra-ditionally represented such craft.Based upon this experience, weare satisfied that the Petitioner in the instant case does not meet thisrequirement of thePotashrule.Assuming, therefore, without decid-ing, that the painters, sheet-metal workers, welders, pipfitters, elec-tricians, and carpenters are craftsmen, we are convinced that thePetitioner does not historically and traditionally represent thesecrafts.6Accordingly, we shall dismiss the petitions in Cases Nos.4-RC-2233, 4-RC-2234, 4-RC-2235, 4-RC-2237, 4-RC-2239, and4-RC-2240.Accordingly, we will direct that an election be held in the followinggroup of employees of the Employer at its Camden, New Jersey, op-erations :All machinists, millwrights, linemen, and their helpers,excluding all other employees, adjusters, guards, and supervisorswithin the meaning of the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate unit, which the Boardfinds, under the circumstances, to be appropriate for purposes ofcollective bargaining, and the Regional Director is instructedto issuea certification of representatives to the Petitioner for such unit. Ifa majority vote for the Intervenor, they will be taken to have indi-cated their desire toremaina part of the existing appropriate plant-wide unit and the Regional Director is instructed to issue a certifi-cation of results of election to that effect.[The Board dismissed the petitions in Cases Nos. 4-RC-2236,4-RC-2238, 4-RC-2241, 4-RC-2233, 4-RC-2234, 4-RC-2235, 4-RC-2237,4-RC-2239, and 4-RC-2240.][Text of Direction of Election omitted from publication.]6 Accordingly,we hereby deny the Petitioner's request of March 24,1954, to reopen therecord to receive additional information tehding to show that the units here sought aretrue craft groups which exercise genuine craft skills, the standards of departmental sever-ance exist,and that it is a union which traditionally represents the crafts here sought. GENERAL FURNITURE CORPORATION479MEMBER RODGERS,dissenting:I cannot agree with my colleagues' denial of the Petitioner's mo-tion to submit additional evidence to the Board which would, amongother things, tend to show that the Petitioner is a union which tradi-tionally represents the crafts here sought.The petitions in this proceeding were filed on December 4, 1953.A hearing was held on January 12, 13, and 14, 1954. Briefs werefiled on February 4, 1954.Subsequent to the hearing and the filing of,briefs, the Board, on March 1, 1954, issued its decision inAmericanPotash d Chemical Corporation,107 NLRB 1418, in which it an-nounced for the first time the traditional union test as a prerequisitein craft severance cases.The motion in question was filed on March24,1954.It is crystal clear from the above chronological statement that when,the hearing was held in January 1954, the Petitioner had no possibleway of knowing that the Board would at some future time promul-,gate a new rule in cases of this kind.Under these circumstances, itgoes without saying that when the hearing was held the Petitionerpresented only such evidence as it deemed necessary in the light ofthe Board policy that prevailedat that time.To now deny the Peti-tioner the opportunity to adduce testimony for the purpose of meetingthe Board's new test-a test which did not come into existence untilsome time later-is to penalize the Petitioner because it did not possessthe powers of divination at the earlier date. I regard this as mostunjust and inequitable.My colleagues apparently are satisfied that they can decide thatthe Petitioner failed to meet the newly established traditional uniontest, without any evidence before them on therecord-a failure in nowise occasioned by the Petitioner but rather by the Board's ownchange of its policy while the present case was pending. I am unableto do so. I find that I must have the pertinent evidence with respectto this issue before me before I can reach a determination.For the foregoing reasons, I must necessarily dissent from thatportion of the majority decision which dismisses the Petitioner'spetitions for failure to show that the Petitioner is the traditionalunion within the meaning of theAmerican Potashdecision.GENERAL FURNITURECORPORATION1andUNITEDFURNITUREWORKERSOF AMERICA,CIO, PETITIONER.Case No. 9-RC-2183.!July 27,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George LoVerde, hearing offi-As amended at the hearing.109 NLRB No. 60.